This proceeding began August 27, 1927, by bill by co-partners praying for the appointment of a receiver, for dissolution of, and partition of the real estate of, Baur Floral Company, a partnership, engaged in business in Erie, Pa. The proceedings have resulted in a voluminous record. The final decree assigned for error *Page 34 
is dated March 13, 1939, directing distribution by the receiver and dismissing exceptions.
The principal contention, made on behalf of appellants, was that the evidence did not support the findings approved by the court in banc. There is evidence to support the findings, which, therefore, must be accepted as final. There is no merit in appellants' contention that Henry Baur's testimony relating to his conversation with Abbott, since deceased, was improperly excluded: Bowman's Estate, 301 Pa. 337, 343, 152 A. 38. Having reached this conclusion, it is unnecessary to deal with the questions of procedure or the motions to dismiss the appeals.
Decree affirmed at appellants' costs.